Citation Nr: 0720478	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-38 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased (compensable) initial 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran had active service from December 1951 until 
December 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2004 and March 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Tinnitus is not causally or etiologically related to 
service.

2.   Bilateral hearing loss is manifested by level I hearing 
acuity in both ears.  


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
tinnitus have not been met.  38 U.S.C.A §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002). 38 C.F.R. §§ 3.102, 3.303, 
3.304(b) (2006).  

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002).  38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.85, 4.86, Diagnostic Code 6100 (2006).
                                                                                                                                 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran, two letters from June 2003 and one letter from 
April 2004.  Additionally, the RO sent a letter to the 
veteran, dated in April 2006, providing information 
concerning the assignment of a disability rating and an 
effective date for benefits should service connection be 
granted, as required under Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any supporting information not in the 
record of evidence that needs to be obtained in order to 
fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Merits of the Claim
 
The veteran claims to have bilateral hearing loss and 
tinnitus due to his exposure to the noises associated with 
the firing of the five inch cannon on board his ship, which 
was located close to his station.  The veteran has already 
been granted service connection for his bilateral hearing 
loss, but is disputing its noncompensable evaluation.  Based 
on the findings of his VA examiners, a higher evaluation is 
not warranted.  The veteran is also seeking service-
connection for his tinnitus; however, there is no competent 
medical evidence linking the veteran's tinnitus to his 
service, thus service connection is denied.  

Tinnitus Claim

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110.  38 C.F.R. § 3.303(a). That an injury or 
event occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found 
for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

After reviewing the evidence, the Board concludes that there 
is no competent medical evidence linking the veteran's 
service and tinnitus.  Although the veteran has tinnitus, as 
indicated in his VA February 2005 audiological evaluation, 
there is no medical evidence of a nexus or a relationship 
between his tinnitus and his time in service.  The veteran's 
service medical records make no reference to any problems 
with tinnitus, and no records of the veteran's tinnitus are 
in evidence for decades after the veteran's discharge.  

The veteran was provided a VA ear disease examination in 
October 2003.  After reviewing the veteran's claims file and 
examining the veteran, the examiner determined that the 
veteran had high frequency hearing loss in his left ear and 
that the veteran complained of tinnitus.  However, the 
examiner found that the veteran had surprisingly good hearing 
and that it was unlikely that the veteran's tinnitus was 
related to any acoustic trauma from service.    

A March 2004 letter from the veteran's private examiner, 
H.L.W., M.D., noted that the veteran complained of ringing in 
his ears and gave the opinion that the veteran had hearing 
loss, which was as likely as not a result of noise exposure 
during service.  H.L.W gave no opinion as to the etiology of 
the veteran's tinnitus.




The veteran was given another VA audio examination in 
February 2005.  The VA examiner reviewed the veteran's claims 
file and examined the veteran.  The examiner specifically 
found that the veteran's tinnitus was not caused by his time 
in service.  This evidence, in addition to the October 2003 
VA examination, directly refutes the veteran's tinnitus 
claim.  Therefore, service connection for the veteran's 
tinnitus is not established.

The only other evidence of record to connect the veteran's 
tinnitus to his time in service is the veteran's own belief.  
Although the veteran can provide testimony as to his own 
experiences and observations, the factual questions of 
whether the veteran's claimed disorders can be attributed to 
his inservice experiences and injuries are medical questions, 
requiring medical experts.  The veteran is not competent to 
render such an opinion.  Espiritu, 2 Vet.App. at 495.  
38 C.F.R. § 3.159.  The veteran does not have the requisite 
special medical knowledge necessary for such opinion 
evidence.  "Competent medical evidence" is evidence that is 
provided by a person qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

The evidentiary gaps between the veteran's service discharge 
and his tinnitus records, when considered in conjunction with 
the VA examinations refuting any medical nexus findings tends 
to disprove the claim that his disorder is due to any 
inservice diseases or injuries and should thus be considered 
service connected.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that evidence can be used to 
prove or disprove a disputed issue).

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993).  38 U.S.C. § 5107(b).  38 C.F.R. § 
3.102.  The evidence of record is against the veteran's 
claims.  The tinnitus claim is denied.  



Increased Rating Evaluation

The veteran contends that his bilateral hearing loss is more 
severe than indicated by the initial, noncompensable rating 
granted.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is against the claim and that the 
appeal should be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
veteran's average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions 
in civilian life. Generally, the degree of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity to the several grades 
of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate 
Diagnostic Codes identify the various disabilities and the 
criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when assigning a 
disability evaluation.  38 C.F.R. § 4.1.  Once service 
connection has been established, a claim for a disability 
rating increase will primarily be concerned with the present 
level of disability.  Francisco v. Brown.  However, if a 
veteran is appealing the initial assignment of a disability 
rating, such as in the present case, the severity of the 
disability from the initial evaluation to the present will be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating service-connected hearing loss, disability 
ratings are derived from the mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet.  App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic  impairment of hearing acuity, as measured by a 
controlled  speech discrimination test (Maryland CNC) and the 
average  hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).   

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).   

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately.  The regulatory provisions provide the 
following guidance:


TABLE VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discrim
- 
ination
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VII
I 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
















TABLE VIA
NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI


The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman numeral designation of I.  38 C.F.R.  §§ 
3.383, 4.85(f).  The percentage evaluation is located at the 
point where the row and column intersect.  38 C.F.R. § 
4.85(e).   

TABLE VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100
*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I
*Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

The veteran underwent a VA examination in September 2003 to 
assess the severity of his hearing loss.  The audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
10
5
15
35
16.25
LEFT
10
10
45
50
28.75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The veteran was given another VA examination in February 2005 
to assess hearing loss severity.  The audiological evaluation 
found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
10
0
15
40
16.25
LEFT
10
10
45
50
28.75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

When the findings of the September 2003 VA examination are 
considered in conjunction with the hearing loss rating 
criteria, each ear is determined to qualify for numeric 
designations of I.  The same outcome is true when considering 
the February 2005 VA examination findings.  38 C.F.R. § 4.85.  
When the numeric designations are applied to Table VII 
(38 C.F.R. § 4.85), a noncompensable, 0 percent rating is 
found.

The provisions of 38 C.F.R. § 4.86, for ratings based on 
exceptional patterns of hearing impairment, are inapplicable 
in this case because neither of the VA examinations 
demonstrated puretone thresholds at any of the four specified 
frequencies of 55 decibels or more or that the puretone 
threshold at 1,000 Hertz was 30 decibels or less and that the 
threshold at 2,000 Hertz was 70 decibels or more.  Based on 
the evidence and the application of the rating criteria, a 
higher evaluation for the veteran's hearing loss is denied.  


ORDER

An increased (compensable) initial evaluation for bilateral 
hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


